                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        DANIELLE DIVINE,
                                  10                                                      Case No. 19-cv-01537-RS
                                                        Plaintiff,
                                  11
                                                   v.                                     ORDER DISMISSING CASE
                                  12
Northern District of California
 United States District Court




                                        STATE OF CALIFORNIA,
                                  13
                                                        Defendant.
                                  14

                                  15          On March 19, 2019, pro se plaintiff Danielle Divine filed a complaint and motion to

                                  16   proceed in forma pauperis (“IFP”). The Magistrate Judge assigned to the case granted the IFP

                                  17   application but issued a Report and Recommendation advising dismissal of the complaint pursuant

                                  18   to 28 U.S.C. § 1915(e)(2)(B). That Report and Recommendation was adopted on April 17, 2019.

                                  19   The case was dismissed without prejudice, and Divine was given leave to file an amended

                                  20   complaint by May 24, 2019. Because that deadline has long passed and Divine has not filed an

                                  21   amended complaint, the case is dismissed with prejudice. The Clerk is hereby instructed to close
                                       the case.
                                  22

                                  23
                                       IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: September 16, 2019
                                  26
                                                                                      ______________________________________
                                  27
                                                                                      RICHARD SEEBORG
                                  28                                                  United States District Judge
